Citation Nr: 1701786	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1975 to March 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was previously denied entitlement to service connection for PTSD.  Inasmuch as the decision reopens the claim of whether new and material evidence has been received to reopen entitlement to service connection for PTSD, and the evidence of record reflects multiple psychiatric diagnoses, the Board has recharacterized the claim after reopening as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).   

In his April 2013 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  Such hearing was scheduled for September 2016; he failed to appear for the hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  

The issue of entitlement to service connection for a variously diagnosed psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed December 2004 Board Decision denied service connection for PTSD, based essentially on a finding that he had no such disability.

2.  Evidence received since the December 2004 Board Decision denying service connection for PTSD, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2004 Board decision denying the claim for service connection for PTSD is final.  38 U.S.C.A. § 7103 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Historically, a March 2003 rating decision denied the Veteran's' claim for service connection for PTSD, essentially based on a finding he had no such disability.  A December 2004 Board decision also denied the Veteran's appeal seeking service connection for PTSD, essentially based on a finding he had no such disability.  That decision is final.  38 U.S.C.A. § 7103.  The instant claim for service connection for PTSD was received in June 2010.  

Since the December 2004 Board decision, the Veteran has submitted additional evidence.  The Veteran has submitted a January 2006 Southwest Counseling Center report that included a diagnosis of PTSD.  This evidence is new, in that it was not previously of record at the time of the December 2004 Board decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standards set forth in Shade, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for PTSD.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (rejecting the Board's finding that evidence that a disability was diagnosed before the claimant filed a claim for service connection was categorically not relevant to the issue whether the veteran had a current disability); see alsoMcKinney v. McDonald, 28 Vet. App. 15, 33-34 (finding that although medical records that significantly predated the veteran's claim did not, alone, establish the presence of a current disability, they were relevant as they contained a diagnosis of a disability).   


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted.  


REMAND

In regards to the claim for service connection for a variously diagnosed psychiatric disorder, the Board finds that further evidentiary development is warranted before the claim may be adjudicated.  

The Veteran contends that he is entitled to service connection for a psychiatric disorder on the basis that it had its onset during service, and alternatively, that his PTSD is related to service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In particular, the Veteran has testified that his psychiatric symptomatology began during basic training, and that he was depressed during service.  See, e.g., September 2004 Travel Board hearing.  Alternatively, he contends that while stationed at Ft. Clayton, Panama Canal Zone, one day he was in a room doing his assigned duties and a group of Panamanians that did maintenance on base entered the room and informed him they had sabotaged a plane, which crashed a week later and killed Omar Torrijos, former leader of Panama.  See, e.g., April 2003 VA treatment record; February 2004 Decision Review Officer hearing.  [The Board notes that Omar Torrijos died in an airplane crash in July 1981, five years after the veteran's discharge from service.]  Notably, the Veteran's service treatment records include a March 1976 report of medical history wherein the Veteran reported having/having had frequent trouble sleeping and depression or excessive worry.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his psychiatric disorder.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Such development should include any outstanding private treatment records, including those from Southwest Counseling Center.  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's psychiatric disorder.  Any additional pertinent records identified during the course of the remand should also be obtained (to specifically include treatment records from the Southwest Counseling Center, if available).  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or who were contemporaneously informed of his in-service and/or post-service psychiatric disorders and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorders.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded. 
(b) As to each psychiatric diagnosis other than PTSD found to be present, the examiner should opine whether it is at least as likely as not that such disorder is related to or had its onset in service.  

The examiner should acknowledge and consider a March 1976 report of medical history that noted the Veteran's complaint of having/having had frequent trouble sleeping, and depression or excessive worry.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. The RO should then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


